Exhibit 10.18

 

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved        CBA Form MT- LS       
Multi-Tenant Lease Agreement        Rev. 1/03        Page 1 of 21   

LEASE AGREEMENT

(Multi-Tenant Form)

CBA Text Disclaimer: Text deleted by licensee indicated by strike.

New text inserted by licensee indicated by small capital letters.

THIS LEASE AGREEMENT (the “Lease”) is entered into this                      day
of November, 2005 Between Mastro Willows II, LLC (“Landlord”), and SAFLINK
Corporation (“Tenant”).

Landlord and Tenant agree as follows:

 

1. LEASE SUMMARY.

a. Leased Premises. The leased commercial real estate (the “Premises”) consist
of an agreed area of 19,456 rentable square feet and are outlined on the floor
plan attached as Exhibit A, located on the land legally described on attached
Exhibit B, and is commonly known as Willows 124B, 12413 Willows Road NE, Suite
300, Kirkland, WA 98034 (suite number and address). The Premises do not include,
and Landlord reserves, the exterior walls and roof of the Premises, the land
beneath the Premises, the pipes and ducts, conduits, wires, fixtures, and
equipment above the suspended ceiling or structural elements of the building in
which the Premises are located (the “Building”). The Building, the land upon
which it is situated, all other improvements located on such land, and all
common areas appurtenant to the Building are referred to as the “Property.”

b. Lease Commencement Date. The Lease shall commence on May 1, 2006, or such
earlier or later date as provided in Section 3 (the “Commencement Date”).

c. Lease Termination Date. The Lease shall terminate at midnight on, August 31,
2011 or such earlier or later date as provided in Section 3 (the “Termination
Date”).

d. Base Rent. The base monthly rent shall be (check one): ¨$            , or x
according to the Rent Rider attached hereto. Rent shall be payable at Landlord’s
address shown in Section 1(h) below, or such other place designated in writing
by Landlord.

e. Prepaid Rent. Upon execution of this Lease, Tenant shall deliver to Landlord
the sum of $19,861.33 as prepaid BASE rent, to be applied to the Rent due for
the Fifth (5th) month(s) of the Lease.

f. Security Deposit. The amount of the security deposit is $ 148,352.00 due as
follows: In three (3) equal payments of $49,450.67 due upon execution,
$49,450.67 on or before January 1, 2006 and $49,450.67 on or before March 1,
2006.

g. Permitted Use. The Premises shall be used only for general office purposes
and for no other purpose without the prior written consent of Landlord.

h. Notice and Payment Addresses: Landlord: Mastro Willows II, LLC, 510 Rainier
Avenue S, Seattle, WA 98144 Fax No.: 206-323-6980 Tenant: Before Lease
Commencement: SAFLINK Corporation 777 108th Ave NE, Ste 2100, Bellevue, WA
98004, Phone: 425-278-1299, Emergency: 425-766-7636, After Lease Commencement:
12413 Willows Road NE, Ste 300, Kirkland, WA 98034, Emergency: 425-766-7636 Fax
No.: 425-278-1299

i. Tenant’s Pro Rata Share. Landlord and Tenant agree that Tenant’s Pro Rata
Share is 33.33%, based on the ratio of the agreed rentable area of the Premises
to the agreed rentable area of the Building (58,368 RENTABLE SQUARE FEET) and
all other buildings on the Property as of the date of this Lease.

 

2. PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord the
Premises upon the terms specified in this Lease.

 

3. TERM.

a. Commencement Date. The Lease shall commence on MAY 1, 2006. IN NO EVENT SHALL
THE



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 2 of 21   

 

COMMENCEMENT DATE BE LATER THAN MAY 1, 2006, SUBJECT TO EARLY OCCUPANCY
ADDRESSED IN LEASE ADDENDUM. TENANT MAY ELECT AN EARLIER COMMENCEMENT DATE. the
date specified in Section 1(b), or on such earlier or later date as may be
specified by written notice delivered by Landlord to Tenant advising Tenant that
the Premises are ready for possession and specifying the Commencement Date,
which shall not be less than ______ days (30 if not filled in) following the
date of such notice. If Tenant occupies the Premises before the Commencement
Date specified in Section 1(b), then the Commencement Date shall be the date of
occupancy. If Landlord acts diligently to make the Premises available to Tenant,
neither Landlord nor any agent or employee of Landlord shall be liable for any
damage or loss due to Landlord’s inability or failure to deliver possession of
the Premises to Tenant as provided in this Lease. The Termination Date shall be
modified upon any change in the Commencement Date so that the length of the
Lease term is not changed. If Landlord does not deliver possession of the
Premises to Tenant within days ______ (60 if not filled in) after the date
specified in Section 1(b), Tenant may elect to cancel this Lease by giving
written notice to Landlord within 10 days after such time period ends. If Tenant
gives such notice, the Lease shall be cancelled, all prepaid rent and security
deposits shall be refunded to tenant, and neither Landlord nor Tenant shall have
any further obligations to the other. The first “Lease Year” shall commence on
the Commencement Date and shall end on the date which is twelve (12) months from
the end of the month in which the Commencement Date occurs. Each successive
Lease Year during the initial term and any extension terms shall be twelve
(12) months, commencing on the first day following the end of the preceding
Lease Year, except that the last Lease Year shall end on the Termination Date.

b. Tenant Obligations. To the extent Tenant’s tenant improvements are not
completed in time for the Tenant to occupy or take possession of the Premises on
the Commencement Date due to the failure of Tenant to fulfill any of its
obligations under this Lease, the Lease shall nevertheless commence on the
Commencement Date.

Except as specified elsewhere in this Lease, Landlord makes no representations
or warranties to Tenant regarding the Premises, including the structural
condition of the Premises and the condition of all mechanical, electrical, and
other systems on the Premises. Except for any tenant improvements described on
attached Exhibit C to be completed by Landlord (defined therein as “Landlord’s
Work”), Tenant shall be responsible for performing any work necessary to bring
the Premises into condition satisfactory to Tenant. By signing this Lease,
Tenant acknowledges that it has had adequate opportunity to investigate the
Premises, acknowledges responsibility for making any corrections, alterations
and repairs to the Premises (other than the Landlord’s Work), and acknowledges
that the time needed to complete any such items shall not delay the Commencement
Date.

Attached Exhibit C sets forth all Landlord’s Work, if any, and all tenant
improvements to be completed by Tenant (“Tenant’s Work”), which is to be
performed on the Premises. Responsibilities for design, payment and performance
of all such work shall be as set forth on attached Exhibit C. If Tenant fails to
notify Landlord of any defects in the Landlord’s Work within ten (10) days of
delivery of possession to Tenant, Tenant shall be deemed to have accepted the
Premises in their then condition. If Tenant discovers any major defects in the
Landlord’s Work during this 10-day period that would prevent Tenant from using
the Premises for its intended purpose, Tenant shall so notify Landlord in
writing and the Commencement Date shall be delayed until after Landlord has
corrected the major defects and Tenant has had five (5) days to inspect and
approve the Premises after Landlord’s correction of such defects. The
Commencement Date shall not be delayed if Tenant’s inspection reveals minor
defects in the Landlord’s Work that will not prevent Tenant from using the
Premises for their intended purpose. Tenant shall prepare a punch list of all
minor defects and provide the punch list to Landlord. Landlord shall promptly
correct all punch list items.

 

4.

RENT. Tenant shall pay Landlord without demand, deduction or offset, in lawful
money of the United States, the monthly rental stated in Section 1(d) in advance
on or before the first day of each month during the Lease Term beginning on
(check one): x the Commencement Date, or ¨ ______ (specify, but if no date
specified, then on the Commencement Date), and any other additional



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 3 of 21   

 

 

payments due to Landlord, including Operating Costs (collectively the “Rent”)
when required under this Lease. Payments for any partial month at the beginning
or end of the Lease term shall be prorated.

If any sums payable by Tenant to Landlord under this Lease are not received by
the fifth (5th) day of each month, Tenant shall pay Landlord in addition to the
amount due, for the cost of collecting and handling such late payment, an amount
equal to the greater of $100 or five percent (5%) of the delinquent amount;
PROVIDED, HOWEVER IF TENANT CAN: (I) SUBSTANTIATE ITS FULL PAYMENT WAS TIMELY
TENDERED (THOUGH RECEIVED LATE BY LANDLORD), AND (II) DELIVER A REPLACEMENT
PAYMENT NO LATER THAN ONE (1) BUSINESS DAY FOLLOWING LANDLORD’S NOTIFICATION OF
RECEIPT OF LATE PAYMENT, THE LATE FEE WILL BE LIMITED TO $100.00. In addition,
all delinquent sums payable by Tenant to Landlord and not paid within five days
of the due date shall, at Landlord’s option, bear interest at the rate of twelve
percent (12%) per annum, or the highest rate of interest allowable by law,
whichever is less. Interest on all delinquent amounts shall be calculated from
the original due date to the date of payment.

Landlord’s acceptance of less than the full amount of any payment due from
Tenant shall not be deemed an accord and satisfaction or compromise of such
payment unless Landlord specifically consents in writing to payment of such
lesser sum as an accord and satisfaction or compromise of the amount which
Landlord claims.

 

5. SECURITY DEPOSIT. Upon execution of this Lease, Tenant shall deliver to
Landlord the security deposit specified in Section 1(f) above. Landlord may
commingle the security deposit with its other funds. If Tenant breaches any
covenant or condition of this Lease, including but not limited to the payment of
Rent AND HAS BEEN UNRESPONSIVE TO WRITTEN NOTIFICATION, Landlord may apply all
or any part of the security deposit to the payment of any sum in default and any
damage suffered by Landlord as a result of Tenant’s breach. In such event,
Tenant shall, within five (5) days after written demand therefor by Landlord,
deposit with Landlord the amount so applied. Any payment to Landlord from the
security deposit shall not be construed as a payment of liquidated damages for
any default. If Tenant complies with all of the covenants and conditions of this
Lease throughout the Lease term, the security deposit shall be repaid to Tenant
without interest within 30 days after the vacation of the Premises by Tenant.

 

6. USES. The Premises shall be used only for the use(s) specified in
Section 1(g) above (the “Permitted Use”), and for no other business or purpose
without the prior written consent of Landlord. No act shall be done on or around
the Premises that is unlawful or that will increase the existing rate of
insurance on the Premises or the Building, or cause the cancellation of any
insurance on the Premises or the Building. Tenant shall not commit or allow to
be committed any waste upon the Premises, or any public or private nuisance.
Tenant shall not do or permit anything to be done in the Premises or on the
Property which will obstruct or interfere with the rights of other tenants or
occupants of the Property, or their customers, clients and visitors, or to
injure or annoy such persons.

 

7. COMPLIANCE WITH LAWS. Tenant shall not cause or permit the Premises to be
used in any way which violates any law, ordinance, or governmental regulation or
order. Landlord represents to Tenant, to the best of Landlord’s knowledge, that
with the exception of any Tenant’s Work, as of the Commencement Date, the
Premises comply with all applicable laws, rules, regulations, or orders,
including without limitation, the Americans With Disabilities Act, if
applicable, and Landlord shall be responsible to promptly cure any noncompliance
which existed on the Commencement Date. Tenant shall be responsible for
complying with all laws applicable to the Premises as a result of Tenant’s
particular use, such as modifications required by the Americans With
Disabilities Act as a result of Tenant opening the Premises to the public as a
place of public accommodation. If the enactment or enforcement of any law,
ordinance, regulation or code during the Lease term requires any changes to the
Premises during the Lease term, the Tenant shall perform all such changes at its
expense if the changes are required due to the nature of Tenant’s activities at
the Premises, or to alterations that Tenant seeks to make to the Premises;
otherwise, Landlord shall perform all such changes at its expense.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 4 of 21   

 

8. OPERATING COSTS.

a. Definition. As used herein, “Operating Costs” shall mean all costs of
operating, maintaining and repairing the Premises, the Building, and the
Property, determined in accordance with generally accepted accounting
principles, and including without limitation the following: all taxes and
assessments (including, but not limited to, real and personal property taxes and
assessments, local improvement district assessments and other special purpose
assessments, and taxes on rent or gross receipts); insurance premiums paid by
Landlord and (to the extent used) deductibles (UP TO $10,000 PER OCCASION);
water, sewer and all other utility charges (other than utilities separately
metered and paid directly by Tenant or other tenants); janitorial and all other
cleaning services; refuse and trash removal; refurbishing and repainting COMMON
AREAS; carpet replacement IN COMMON AREAS; air conditioning, heating,
ventilation and elevator service; pest control; lighting systems, fire detection
and security services; landscape maintenance; management (TO BE CAPPED AT 4.0%)
(fees and/or personnel costs); parking lot, road, sidewalk and driveway
patching, resurfacing and maintenance; snow and ice removal; amortization (in
accordance with generally accepted accounting principles) of capital
improvements as Landlord may in the future install to comply with governmental
regulations and rules or undertaken in good faith with a reasonable expectation
of reducing operating costs (the useful life of which shall be a reasonable
period of time as determined by Landlord); and costs of legal services (except
those incurred directly relating to a particular occupant of the Building);
accounting services, labor, supplies, materials and tools. Landlord and Tenant
agree that if the Building is not ninety percent (90%) occupied during any
calendar year, on a monthly average, then the Operating Costs shall be increased
to reflect the Operating Costs of the Building as though it were ninety percent
(90%) occupied and Tenant’s Pro Rata Share of Operating Costs shall be based
upon Operating Costs as so adjusted. Operating Costs shall not include:
Landlord’s income tax or general corporate overhead, depreciation on the
Building or equipment therein; loan payments; real estate broker’s commissions;
capital improvements to or major repairs of the Building shell (i.e., the
Building structure, exterior walls and roof) not described in this paragraph; or
any costs regarding the operation, maintenance and repair of the Premises, the
Building, or the Property paid directly by Tenant or other tenants in the
Building. If Tenant is renting a pad separate from any other structures on the
Property for which Landlord separately furnishes the services described in this
paragraph, then the term “Operating Costs” shall not include those costs of
operating, repairing, and maintaining the enclosed mall which can be separately
allocated to the tenants of the other structures. Operating Costs which can not
be separately allocated to the tenants of other structures may include but are
not limited to: insurance premiums; taxes and assessments; management (fees
and/or personnel costs); exterior lighting; parking lot, road, sidewalk and
driveway patching, resurfacing and maintenance; snow and ice removal; and costs
of legal services and accounting services. AT THE TIME OF LEASE EXECUTION,
BUILDING IS 86% LEASED.

b. Type of Payment: Options one and two below address the manner in which
Operating Costs are paid under this Lease. To select the pure triple net option,
check option 1. To select the base year option, check option 2.

x  OPTION ONE: TRIPLE NET. As additional Rent, Tenant shall pay to Landlord on
the first of each month with payment of Tenant’s base Rent one-twelfth of
Tenant’s Pro Rata Share of Operating Costs.

¨  OPTION TWO: BASE YEAR. The base Rent paid by Tenant under this Lease includes
Tenant’s Pro Rata Share of Operating Costs for the calendar year in which the
Commencement Date occurs (the “Base Year”). As additional Rent, Tenant shall pay
to Landlord on the first day of each month commencing on the first day of the
first year after the Commencement Date, with Tenant’s payment of base Rent,
one-twelfth of the amount, if any, by which Tenant’s Pro Rata Share of Operating
Costs exceeds Tenant’s annualized Pro Rata Share of Operating Costs for the Base
Year.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 5 of 21   

 

c. Method of Payment. Tenant shall pay to Landlord Operating Costs as provided
above pursuant to the following procedure:

(i) Landlord shall provide to Tenant, at or before the Commencement Date, a good
faith estimate of annual Operating Costs for the calendar year in which the
Commencement Date occurs. Landlord shall also provide to Tenant, as soon as
possible following the first day of each succeeding calendar year, a good faith
estimate of Tenant’s annual Pro Rata Share of Operating Costs for the
then-current year;

(ii) Each estimate of Tenant’s annual Pro Rata Share of Operating Costs
determined by Landlord as described above, shall be divided into twelve
(12) equal monthly installments. If Tenant pays Operating Costs under Option
One, Tenant shall pay to Landlord such monthly installment of Operating Costs
with each monthly payment of base Rent. If Tenant pays Operating Costs under
Option Two, Tenant shall pay to Landlord with each monthly payment of base Rent
the amount, if any, by which such monthly installments of Operating Costs exceed
one twelfth of Tenant’s annualized Pro Rate Share of Operating Costs for the
Base Year. In the event the estimated amount of Tenant’s Pro Rata Share of
Operating Costs has not yet been determined for any calendar year, Tenant shall
pay the monthly installment in the estimated amount determined for the preceding
calendar year until the estimate for the current calendar year has been provided
to Tenant. At such time as the estimate for the current calendar year is
received, Tenant shall then pay any shortfall or receive a credit for any
surplus for the preceding months of the current calendar year and shall,
thereafter, make the monthly installment payment in accordance with the current
estimate; and

(iii) As soon as reasonably possible following the end of each calendar year of
the Lease term, Landlord shall determine and provide to Tenant a statement (the
“Operating Costs Statement”) setting forth the amount of Operating Costs
actually incurred and the amount of Tenant’s Pro Rata Share of Operating Costs
actually payable by Tenant with respect to such calendar year. In the event the
amount of Tenant’s Pro Rata Share of Operating Costs exceeds the sum of the
monthly installments actually paid by Tenant for such calendar year, Tenant
shall pay to Landlord the difference within thirty (30) days following receipt
of the Operating Costs Statement. In the event the sum of such installments
exceeds the amount of Tenant’s Pro Rata Share of Operating Costs actually due
and owing, the difference shall be applied as a credit to Tenant’s future Pro
Rata Share of Operating Costs payable by Tenant pursuant to this Section.

 

9. UTILITIES AND SERVICES. Landlord shall provide the Premises the following
services, the cost of which shall be included in the Operating Costs: water, and
electricity, HEATING, VENTILATION AND AIR CONDITIONING for the Premises seven
(7) days per week, twenty-four (24) hours per day, and heating, ventilation and
air conditioning from 7:00 a.m. to 6:00 p.m. Monday through Friday, and 9:00
a.m. to 1:00 p.m. on Saturday and n/a a.m. to n/a p.m. on Sunday, and shall
provide janitorial service to the Premises and Building five (5) nights each
week, exclusive of holidays. IN THE EVENT TENANT’S USE OF HHeating, ventilation
and air conditioning services will also be provided by Landlord to the Premises
during additional hours on reasonable notice to Landlord, at Tenant’s sole cost
and expense, at an hourly rate reasonably established by Landlord from time to
time and payable by Tenant, as billed, as additional Rent EXCEEDS NORMAL
STANDARDS BASED ON HISTORICAL AVERAGES, LANDLORD SHALL BILL TENANT ACCORDINGLY
FOR OVERAGE, WITHIN FIFTEEN (15) DAYS OF THE LAST DAY OF THE MONTH OVERAGES
OCCURRED IN.

Tenant shall furnish and pay, at Tenant’s sole expense, all other utilities
(including, but not limited to, telephone and cable service if available) and
other services which Tenant requires with respect to the Premises, except those
to be provided by Landlord as described above. Notwithstanding the foregoing, if
Tenant’s use of the Premises incurs utility service charges which are above
ordinary usage, Landlord reserves the right to require Tenant to pay a
reasonable additional charge for such usage. LANDLORD SHALL BILL TENANT
ACCORDINGLY FOR USAGE WITHIN FIFTEEN (15) DAYS OF THE END OF THE MONTH THE
EXCESS USAGE OCCURRED IN. For example, where Tenant installs and uses a number
of electronic devices which is greater than normal, the increased usage may
result in higher electrical charges and increased charges for cooling since
overheating of rooms may result.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 6 of 21   

 

10. TAXES. Tenant shall pay all taxes, assessments, liens and license fees
(“Taxes”) levied, assessed or imposed by any authority having the direct or
indirect power to tax or assess any such liens, by reason of Tenant’s use of the
Premises, and all Taxes on Tenant’s personal property located on the Premises.
Landlord shall pay all Taxes with respect to the Building and the Project,
including any Taxes resulting from a reassessment of the Building or the Project
PROPERTY due to a change of ownership or otherwise, which shall be included in
Operating Costs.

 

11. COMMON AREAS.

a. Definition. The term “Common Areas” means all areas, facilities and building
systems that are provided and designated from time to time by Landlord for the
general non-exclusive use and convenience of Tenant with other tenants and which
are not leased or held for the exclusive use of a particular tenant. Common
Areas may, but do not necessarily include, hallways, entryways, stairs,
elevators, driveways, walkways, terraces, docks, loading areas, restrooms, trash
facilities, parking areas and garages, roadways, pedestrian sidewalks,
landscaped areas, security areas, lobby or mall areas, common heating,
ventilating and air conditioning systems, common electrical service, equipment
and facilities, and common mechanical systems, equipment and facilities. Tenant
shall comply with reasonable rules and regulations THAT LANDLORD MAY DESIGNATE
FROM TIME TO TIME concerning the use of the common areas adopted by Landlord
from time to time. Without advance notice to Tenant and BUT without any
liability to Tenant, Landlord may change the size, use, or nature of any common
areas, erect improvements on the Common Areas or convert any portion of the
Common Areas to the exclusive use of Landlord or selected tenants, so long as
Tenant is not thereby deprived of the substantial benefit of the Premises.
Landlord reserves the use of exterior walls and the roof, and the right to
install, maintain, use, repair and replace pipes, ducts, conduits, and wires
leading through the Premises in areas which will not materially interfere with
Tenant’s use thereof.

b. Use of the Common Areas. Tenant shall have the non-exclusive right in common
with such other tenants to whom Landlord has granted or may grant such rights to
use the Common Areas. Tenant shall abide by rules and regulations adopted by
Landlord from time to time and shall use its best efforts to cause its
employees, contractors, and invitees to comply with those rules and regulations,
and not interfere with the use of Common Areas by others.

c. Maintenance of Common Areas. Landlord shall maintain the Common Areas in good
order, condition and repair. This maintenance cost shall be an Operating Cost
chargeable to Tenant pursuant to Section 8.

 

12. ALTERATIONS. Tenant may make alterations, additions or improvements to the
Premises, including any Tenant’s Work identified on attached Exhibit C
(“Alterations”), with the prior written consent of Landlord. The term
“Alterations” shall not include the installation of shelves, movable partitions,
Tenant’s equipment, and trade fixtures which may be performed without damaging
existing improvements or the structural integrity of the Premises, and
Landlord’s consent shall not be required for Tenant’s installation of those
items. Tenant shall complete all Alterations at Tenant’s expense in compliance
with all applicable laws and in accordance with plans and specifications
approved by Landlord, using contractors approved by Landlord, and in a manner so
as to not unreasonably interfere with other tenants. Landlord shall be deemed
the owner of all Alterations except for those which Landlord requires to be
removed at the end of the Lease term. Tenant shall remove all Alterations at the
end of the Lease term unless Landlord conditioned its consent upon Tenant
leaving a specified Alteration at the Premises, in which case Tenant shall not
remove such Alteration. Tenant shall immediately repair any damage to the
Premises caused by removal of Alterations. IN NO EVENT SHALL TENANT BE REQUIRED
TO REMOVE ALTERATIONS THAT HAVE BEEN CONSENTED TO BY LANDLORD EXCEPT IN THE CASE
WHERE LANDLORD NOTIFIES TENANT, AT THE SAME TIME AS CONSENT IS PROVIDED, THAT
THE ALTERATIONS OR A PART OF THE ALTERATIONS MUST BE REMOVED.

 

13.

REPAIRS AND MAINTENANCE. Tenant shall, at its sole expense, maintain the
Premises in good condition and promptly make all non-structural repairs and
replacements necessary to keep the Premises safe and in good condition,
including all utilities and other systems serving the Premises.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 7 of 21   

 

 

Landlord shall maintain and repair the Building structure, foundation, exterior
walls, and roof, and the Common Areas, the cost of which shall be included as an
Operating Cost. Tenant shall not damage any demising wall or disturb the
structural integrity of the Premises and shall promptly repair any damage or
injury done to any such demising walls or structural elements caused by Tenant
or its employees, agents, contractors, or invitees. If Tenant fails to maintain
or repair the Premises, Landlord may enter the Premises and perform such repair
or maintenance on behalf of Tenant. In such case, Tenant shall be obligated to
pay to Landlord immediately upon receipt of demand for payment, CONSISTING OF
LANDLORD NOTIFYING TENANT IN WRITING AND GIVING TENANT FIFTEEN (15) DAYS TO
CORRECT THE ISSUE OR SCHEDULE NECESSARY REPAIRS, as additional Rent, all costs
incurred by Landlord. Notwithstanding anything in this Section to the contrary,
Tenant shall not be responsible for any repairs to the Premises made necessary
by the negligence or willful misconduct of Landlord or its agents, employees,
contractors or invitees therein.

Upon expiration of the Lease term, whether by lapse of time or otherwise, Tenant
shall promptly and peacefully surrender the Premises, together with all keys, to
Landlord in as good condition as when received by Tenant from Landlord or as
thereafter improved, reasonable wear and tear and insured casualty excepted.

 

14. ACCESS AND RIGHT OF ENTRY. After reasonable notice from Landlord (except in
cases of emergency, where no notice is required), Tenant shall permit Landlord
and its agents, employees and contractors to enter the Premises at all
reasonable times to make repairs, alterations, improvements or inspections. This
Section shall not impose any repair or other obligation upon Landlord not
expressly stated elsewhere in this Lease. After reasonable notice to Tenant,
Landlord shall have the right to enter the Premises for the purpose of showing
the Premises to prospective purchasers or lenders at any time, and to
prospective tenants within 180 days prior to the expiration or sooner
termination of the Lease term, and for positing “for lease” signs within 180
days prior to the expiration or sooner termination of the Lease term.

 

  a. ROUTINE ACCESS. LANDLORD MAY, DURING ANY REASONABLE TIME OR TIMES, UPON NO
LESS THAN TWO (2) BUSINESS DAYS PRIOR WRITTEN NOTICE TO TENANT, AFTER THE
COMMENCEMENT DATE, ENTER THE PREMISES FOR THE PURPOSE OF (I) INSPECTING THE
SAME; (II) MAKING REPAIRS, REPLACEMENTS OR ALTERATIONS; OR (III) WITHIN ONE
HUNDRED TWENTY (120) DAYS OF THE TERMINATION DATE, SHOWING THE PREMISES TO
PROSPECTIVE PURCHASERS OR LESSEES. NO SUCH ENTRY BY LANDLORD SHALL CONSTITUTE AN
ACTUAL OR CONSTRUCTIVE EVICTION OF TENANT OR GIVE RISE TO ANY LIABILITY TO
TENANT. ANY ENTRY BY LANDLORD SHALL: (I) NOT IMPAIR TENANT’S OPERATIONS MORE
THAN REASONABLY NECESSARY; AND (II) SHALL COMPLY WITH THE TENANT’S SECURITY
MEASURES AND REQUIREMENTS. LANDLORD ACKNOWLEDGES THAT, DUE TO THE NATURE OF
TENANT’S BUSINESS, THE PREMISES OR PORTIONS THEREOF MUST BE MAINTAINED AS “HIGH
SECURITY” AREAS WITH RESTRICTED ACCESS, SUBJECT TO SEPARATELY MAINTAINED SECURED
ACCESS CONTROLLED EXCLUSIVELY BY TENANT. LANDLORD SHALL ONLY BE ALLOWED ACCESS
TO SUCH “HIGH SECURITY” AREAS WHEN ACCOMPANIED BY AN AUTHORIZED AND DESIGNATED
REPRESENTATIVE OF TENANT. IN SUCH CASES, TENANT SHALL BE ENTITLED TO REQUIRE
SUITABLE IDENTIFICATION OF ANY AGENT OR REPRESENTATIVE OF LANDLORD, AND TO
RETAIN COPIES THEREOF; AND AN AGENT OR REPRESENTATIVE OF LANDLORD MAY BE DENIED
ACCESS IN THE EVENT SATISFACTORY IDENTIFICATION AND CLEARANCE CANNOT BE
ESTABLISHED.

 

  b. EMERGENCY ACCESS. IN THE EVENT OF FIRE, NATURAL DISASTER, OR OTHER IMMINENT
EMERGENCY INVOLVING MATERIAL RISK OF INJURY TO PERSONS AND/OR DAMAGE TO
PROPERTY, LANDLORD, ITS AUTHORIZED AGENTS AND/OR POLICE, FIREFIGHTER OR MEDICAL
PERSONNEL MAY ENTER THE PREMISES IMMEDIATELY; PROVIDED HOWEVER, IN THE EVENT OF
LANDLORD’S EMERGENCY ENTRY, LANDLORD: (I) SHALL PROVIDE CONCURRENT NOTIFICATION
OF THE ENTRY TO TENANT’S AUTHORIZED CONTACT PERSONNEL, AND (II) SHALL ONLY ENTER
TENANT’S DESIGNATED “HIGH SECURITY” AREAS WITH TENANT’S AUTHORIZED ESCORT, AS
SET FORTH IN SECTION 14(A), ABOVE.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 8 of 21   

 

15. SIGNAGE. Tenant shall obtain Landlord’s written consent before installing
any signs upon Premises. Tenant shall install any approved signage at Tenant’s
sole expense and in compliance with all applicable laws. Tenant shall not damage
or deface the Premises in installing or removing signage and shall repair any
injury or damage to the Premises caused by such installation or removal.
LANDLORD, AT LANDLORD’S EXPENSE, SHALL REMOVE EXISTING TERABEAM SIGN PRIOR TO
LEASE COMMENCEMENT.

 

16. DESTRUCTION OR CONDEMNATION.

a. Damage and Repair. If the Premises or the portion of the Property necessary
for Tenant’s occupancy are partially damaged but not rendered untenantable, by
fire or other insured casualty, then Landlord shall diligently restore the
Premises and the portion of the Property necessary for Tenant’s occupancy and
this Lease shall not terminate; provided, however, Tenant may terminate the
Lease if Landlord is unable to restore the Premises within six (6) months of the
casualty event. The Premises or the portion of the Property necessary for
Tenant’s occupancy shall not be deemed untenantable if less than twenty-five
percent (25%) of each of those areas are damaged. Notwithstanding the foregoing,
Landlord shall have no obligation to restore the Premises or the portion of the
Property necessary for Tenant’s occupancy if insurance proceeds are not
available to pay the entire cost of such restoration. If insurance proceeds are
available to Landlord but are not sufficient to pay the entire cost of
restoration, then Landlord may elect to terminate this Lease and keep the
insurance proceeds, by notifying Tenant within sixty (60) days of the date of
such casualty.

If the Premises, the portion of the Property necessary for Tenant’s occupancy,
or 50% or more of the rentable area of the Property are entirely destroyed, or
partially damaged and rendered untenantable, by fire or other casualty, Landlord
may, at its option: (a) terminate this Lease as provided herein, or (b) restore
the Premises and the portion of the Property necessary for Tenant’s occupancy to
their previous condition; provided, however, if such casualty event occurs
during the last 6 months of the Lease term (after considering any option to
extend the term timely exercised by Tenant) then either Tenant or Landlord may
elect to terminate the Lease. If, within 60 days after receipt by Landlord from
Tenant of written notice that Tenant deems the Premises or the portion of the
Property necessary for Tenant’s occupancy untenantable, Landlord fails to notify
Tenant of its election to restore those areas, or if Landlord is unable to
restore those areas within six (6) months of the date of the casualty event,
then Tenant may elect to terminate the Lease.

If Landlord restores the Premises or the Property under this Section 16(a),
Landlord shall proceed with reasonable diligence to complete the work, and the
base Rent shall be abated in the same proportion as the untenantable portion of
the Premises bears to the whole Premises, provided that there shall be a rent
abatement only if the damage or destruction of the Premises or the Property did
not result from, or was not contributed to directly or indirectly by the act,
fault or neglect of Tenant, or Tenant’s officers, contractors, licensees,
subtenants, agents, servants, employees, guests, invitees or visitors. Provided,
Landlord complies with its obligations under this Section, no damages,
compensation or claim shall be payable by Landlord for inconvenience, loss of
business or annoyance directly, incidentally or consequentially arising from any
repair or restoration of any portion of the Premises or the Property. Landlord
will not carry insurance of any kind for the protection of Tenant or any
improvements paid for by Tenant EXCLUDING THOSE IMPROVEMENTS MADE BY TENANT
USING TENANT IMPROVEMENT ALLOWANCE, or as provided in Exhibit C or on Tenant’s
furniture or on any fixtures, equipment, improvements or appurtenances of Tenant
under this Lease, and Landlord shall not be obligated to repair any damage
thereto or replace the same unless the damage is caused by Landlord’s negligence
or willful misconduct.

b. Condemnation. If the Premises, the portion of the Property necessary for
Tenant’s occupancy, or 50% or more of the rentable area of the Property are made
untenantable by eminent domain, or conveyed under a threat of condemnation, this
Lease shall terminate at the option of either Landlord or Tenant as of the
earlier of the date title vests in the condemning authority or the condemning
authority first has possession of the Premises or the portion of the Property
and all Rents and other payments shall be paid to that date. In case of taking
of a part of the Premises or the portion of the Property necessary for Tenant’s
occupancy that does not render those areas untenantable, then this



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 9 of 21   

 

Lease shall continue in full force and effect and the base Rent shall be
equitably reduced based on the proportion by which the floor area of any
structures is reduced, such reduction in Rent to be effective as of the earlier
of the date the condemning authority first has possession of such portion or
title vests in the condemning authority. The Premises or the portion of the
Property necessary for Tenant’s occupancy shall not be deemed untenantable if
less than twenty-five percent (25%) of each of those areas are condemned.
Landlord shall be entitled to the entire award from the condemning authority
attributable to the value of the Premises or the Property and Tenant shall make
no claim for the value of its leasehold. Tenant shall be permitted to make a
separate claim against the condemning authority for moving expenses or damages
resulting from interruption in its business, provided that in no event shall
Tenant’s claim reduce Landlord’s award.

 

17. INSURANCE.

a. Liability Insurance. During the Lease term, Tenant shall pay for and maintain
commercial general liability insurance with broad form property damage and
contractual liability endorsements. This policy shall name Landlord as an
additional insured, and shall insure Tenant’s activities and those of Tenant’s
employees, officers, contractors, licensees, agents, servants, employees,
guests, invitees or visitors with respect to the Premises against loss, damage
or liability for personal injury or death or loss or damage to property with a
combined single limit of not less than $1,000,000, and a deductible of not more
than $5,000. The insurance will be non-contributory with any liability insurance
carried by Landlord.

b. Tenants Insurance. During the Lease term, Tenant shall pay for and maintain
replacement cost fire and extended coverage insurance, with vandalism and
malicious mischief, sprinkler leakage and earthquake endorsements, in an amount
sufficient to cover not less than 100% of the full replacement cost, as the same
may exist from time to time, of all of Tenant’s personal property, fixtures,
equipment and tenant improvements.

c. Miscellaneous. Insurance required under this Section shall be with companies
rated A-V or better in Best’s Insurance Guide, and which are authorized to
transact business in the State of Washington. No insurance policy shall be
cancelled or reduced in coverage and each such policy shall provide that it is
not subject to cancellation or a reduction in coverage except after thirty
(30) days’ prior written notice to Landlord. Tenant shall deliver to Landlord
upon commencement of the Lease and from time to time thereafter, copies of the
insurance policies or certificates of insurance and copies of endorsements
required by this Section. In no event shall the limit of such policies be
considered as limiting the liability of Tenant under this Lease.

d. Landlord Insurance. Landlord shall carry special form extended coverage fire
insurance of the building shell and core in the amount of their full replacement
value, and such other insurance of such types and amounts as Landlord, in its
discretion, shall deem reasonably appropriate. The cost of any such insurance
may be included in the Operating Costs by a “blanket policy” insuring other
parties and/or locations in addition to the Building, in which case the portion
of the premiums therefor allocable to the Building and Project PROPERTY shall be
included in the Operating Costs. In addition to the foregoing, in the event
Tenant fails to provide or keep in force any of the insurance as required above,
Landlord, in its discretion, may provide such insurance, in which event, the
cost thereof shall be payable by Tenant to Landlord as additional rent on the
first day of the calendar month immediately following demand therefor from
Landlord.

e. Waiver of Subrogation. Landlord and Tenant hereby release each other and any
other tenant, their agents or employees, from responsibility for, and waive
their entire claim of recovery for any loss or damage arising from any cause
covered by insurance required to be carried by each of them. Each party shall
provide notice to the insurance carrier or carriers of this mutual waiver of
subrogation, and shall cause its respective insurance carriers to waive all
rights of subrogation against the other. This waiver shall not apply to the
extent of the deductible amounts IDENTIFIED IN SECTION 8, to any such policies
or to the extent of liabilities exceeding the limits of such policies.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 10 of 21   

 

18. INDEMNIFICATION. Tenant shall defend, indemnify, and hold Landlord harmless
against all liabilities, damages, costs, and expenses, including attorneys’
fees, for personal injury, bodily injury (including death) or property damage
arising from any negligent or wrongful act or omission of Tenant or Tenant’s
officers, contractors, licensees, agents, servants, employees, guests, invitees,
or visitors on or around the Premises, or arising from any breach of this Lease
by Tenant. Tenant shall use legal counsel acceptable to Landlord in defense of
any action within Tenant’s defense obligation. Landlord shall defend, indemnify
and hold Tenant harmless against all liabilities, damages, costs, and expenses,
including attorneys’ fees for personal injury, bodily injury (including death)
or property damage arising from any negligent or wrongful act or omission of
Landlord or Landlord’s officers, contractors, licensees, agents, servants,
employees, guests, invitees, or visitors on or around the Premises, or arising
from any breach of this Lease by Landlord. Landlord shall use legal counsel
acceptable to Tenant in defense of any action within Landlord’s defense
obligation. The provisions of this Section 18 shall survive expiration or
termination of this Lease.

 

19. ASSIGNMENT AND SUBLETTING. Tenant shall not assign, sublet, mortgage,
encumber or otherwise transfer any interest in this Lease (collectively referred
to as a “Transfer”) or any part of the Premises, without first obtaining
Landlord’s written consent, which shall not be unreasonably withheld or delayed.
No Transfer shall relieve Tenant of any liability under this Lease
notwithstanding Landlord’s consent to such Transfer. Consent to any Transfer
shall not operate as a waiver of the necessity for Landlord’s consent to any
subsequent Transfer.

If Tenant is a partnership, limited liability company, corporation, or other
entity, any transfer of this Lease by merger, consolidation, redemption or
liquidation, or any change(s) in the ownership of, or power to vote, which
singularly or collectively represents a majority of the beneficial interest in
Tenant, shall constitute a Transfer under this Section.

As a condition to Landlord’s approval, if given, any potential assignee or
sublessee otherwise approved by Landlord shall assume all obligations of Tenant
under this Lease and shall be jointly and severally liable with Tenant and any
guarantor, if required, for the payment of Rent and performance of all terms of
this Lease. In connection with any Transfer, Tenant shall provide Landlord with
copies of all assignments, subleases and assumption instruments.

 

20. LIENS. Tenant shall keep the Premises free from any liens created by or
through Tenant. Tenant shall indemnify and hold Landlord harmless from liability
for any such liens including, without limitation, liens arising from any
Alterations. If a lien is filed against the Premises by any person claiming by,
through or under Tenant, Tenant shall, upon request of Landlord, at Tenant’s
expense, immediately furnish to Landlord a bond in form and amount and issued by
a surety satisfactory to Landlord, indemnifying Landlord and the Premises
against all liabilities, costs and expenses, including attorneys’ fees, which
Landlord could reasonably incur as a result of such lien(s).

 

21. DEFAULT. The following occurrences shall each be deemed an Event of Default
by Tenant:

a. Failure To Pay. Tenant fails to pay any sum, including Rent, due under this
Lease following five (5) days written notice from Landlord of the failure to
pay.

b. Vacation/Abandonment. Tenant vacates the Premises (defined as an absence for
at least 15 consecutive days without prior notice to Landlord), or Tenant
abandons the Premises (defined as an absence of five (5) days or more while
Tenant is in breach of some other term of this Lease). Tenant’s vacation or
abandonment of the Premises shall not be subject to any notice or right to cure.

c. Insolvency. Tenant becomes insolvent, voluntarily or involuntarily bankrupt,
or a receiver, assignee or other liquidating officer is appointed for Tenant’s
business, provided that in the event of any involuntary bankruptcy or other
insolvency proceeding, the existence of such proceeding shall constitute an
Event of Default only if such proceeding is not dismissed or vacated within 60
days after its institution or commencement.

d. Levy or Execution. Tenant’s interest in this Lease or the Premises, or any
part thereof, is taken by execution or other process of law directed against
Tenant, or is taken upon or subjected to any attachment by any creditor of
Tenant, if such attachment is not discharged within 15 days after being levied.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 11 of 21   

 

e. Other Non-Monetary Defaults. Tenant breaches any agreement, term or covenant
of this Lease other than one requiring the payment of money and not otherwise
enumerated in this Section, and the breach continues for a period of 30 days
after notice by Landlord to Tenant of the breach.

f. Failure to Take Possession. Tenant fails to take possession of the Premises
on the Commencement Date WITHIN 30 DAYS AFTER THE COMMENCEMENT DATE.

 

22. REMEDIES.

Landlord shall have the following remedies upon an Event of Default. Landlord’s
rights and remedies under this Lease shall be cumulative, and none shall exclude
any other right or remedy allowed by law.

a. Termination of Lease. Landlord may terminate Tenant’s interest under the
Lease, but no act by Landlord other than written notice of termination from
Landlord to Tenant shall terminate this Lease. The Lease shall terminate on the
date specified in the notice of termination. Upon termination of this Lease,
Tenant will remain liable to Landlord for damages in an amount equal to the rent
and other sums that would have been owing by Tenant under this Lease for the
balance of the Lease term, less the net proceeds, if any, of any reletting of
the Premises by Landlord subsequent to the termination, after deducting all
Landlord’s Reletting Expenses (as defined below). Landlord shall be entitled to
either collect damages from Tenant monthly on the days on which rent or other
amounts would have been payable under the Lease, or alternatively, Landlord may
accelerate Tenant’s obligations under the Lease and recover from Tenant:
(i) unpaid rent which had been earned at the time of termination; (ii) the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of rent loss that Tenant proves could
reasonably have been avoided; (iii) the amount by which the unpaid rent for the
balance of the term of the Lease after the time of award exceeds the amount of
rent loss that Tenant proves could reasonably be avoided (discounting such
amount by the discount rate of the Federal Reserve Bank of San Francisco at the
time of the award, plus 1%); and (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under the Lease, or which in the ordinary course would be likely
to result from the Event of Default, including without limitation Reletting
Expenses described in Section 22b.

b. Re-Entry and Reletting. Landlord may continue this Lease in full force and
effect, and without demand or notice, re-enter and take possession of the
Premises or any part thereof, expel the Tenant from the Premises and anyone
claiming through or under the Tenant, and remove the personal property of
either. Landlord may relet the Premises, or any part of them, in Landlord’s or
Tenant’s name for the account of Tenant, for such period of time and at such
other terms and conditions, as Landlord, in its discretion, may determine.
Landlord may collect and receive the rents for the Premises. Re-entry or taking
possession of the Premises by Landlord under this Section shall not be construed
as an election on Landlord’s part to terminate this Lease, unless a written
notice of termination is given to Tenant. Landlord reserves the right following
any re-entry or reletting, or both, under this Section to exercise its right to
terminate the Lease. Tenant will pay Landlord the rent and other sums which
would be payable under this Lease if repossession had not occurred, less the net
proceeds, if any, after reletting the Premises, after deducting Landlord’s
Reletting Expenses. “Reletting Expenses” is defined to include all expenses
incurred by Landlord in connection with reletting the Premises, including
without limitation, all repossession costs, brokerage commissions, attorneys’
fees, remodeling and repair costs, costs for removing and storing Tenant’s
property and equipment, tenant improvements and rent concessions granted by
Landlord to any new Tenant, prorated over the life of the new lease.

c. Waiver of Redemption Rights. Tenant, for itself, and on behalf of any and all
persons claiming through or under Tenant, including creditors of all kinds,
hereby waives and surrenders all rights and privileges which they may have under
any present or future law, to redeem the Premises or to have a continuance of
this Lease for the Lease term, as it may have been extended.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 12 of 21   

 

d. Nonpayment of Additional Rent. All costs which Tenant agrees to pay to
Landlord pursuant to this Lease shall in the event of nonpayment be treated as
if they were payments of Rent, and Landlord shall have all the rights herein
provided for in case of nonpayment of Rent.

e. Failure to Remove Property. If Tenant fails to remove any of its property
from the Premises at Landlord’s request following an uncured Event of Default,
Landlord may, at its option, remove and store the property at Tenant’s expense
and risk. If Tenant does not pay the storage cost within five (5) days of
Landlord’s request, Landlord may, at its option, have any or all of such
property sold at public or private sale (and Landlord may become a purchaser at
such sale), in such manner as Landlord deems proper, without notice to Tenant.
Landlord shall apply the proceeds of such sale: (i) to the expense of such sale,
including reasonable attorneys’ fees actually incurred; (ii) to the payment of
the costs or charges for storing such property; (iii) to the payment of any
other sums of money which may then be or thereafter become due Landlord from
Tenant under any of the terms hereof; and (iv) the balance, if any, to Tenant.
Nothing in this Section shall limit Landlord’s right to sell Tenant’s personal
property as permitted by law or to foreclose Landlord’s lien for unpaid rent.

 

23. MORTGAGE SUBORDINATION AND ATTORNMENT. This Lease shall automatically be
subordinate to any mortgage or deed of trust created by Landlord which is now
existing or hereafter placed upon the Premises including any advances, interest,
modifications, renewals, replacements or extensions (“Landlord’s Mortgage”),
provided the holder of any Landlord’s Mortgage or any person(s) acquiring the
Premises at any sale or other proceeding under any such Landlord’s Mortgage
shall elect to continue this Lease in full force and effect. Tenant shall attorn
to the holder of any Landlord’s Mortgage or any person(s) acquiring the Premises
at any sale or other proceeding under any Landlord’s Mortgage provided such
person(s) assume the obligations of Landlord under this Lease. Tenant shall
promptly and in no event later than fifteen (15) days after request execute,
acknowledge and deliver documents which the holder of any Landlord’s Mortgage
may reasonably require as further evidence of this subordination and attornment.
Notwithstanding the foregoing, Tenant’s obligations under this Section are
conditioned on the holder of each Landlord’s Mortgage and each person acquiring
the Premises at any sale or other proceeding under any such Landlord’s Mortgage
not disturbing Tenant’s occupancy and other rights under this Lease, so long as
no uncured Event of Default exists.

 

24. NON-WAIVER. Landlord’s waiver of any breach of any term contained in this
Lease shall not be deemed to be a waiver of the same term for subsequent acts of
Tenant. The acceptance by Landlord of Rent or other amounts due by Tenant
hereunder shall not be deemed to be a waiver of any breach by Tenant preceding
such acceptance.

 

25. HOLDOVER. If Tenant shall, without the written consent of Landlord, hold
over after the expiration or termination of the Term, such tenancy shall be
deemed to be on a month-to-month basis and may be terminated according to
Washington law. During such tenancy, Tenant agrees to pay to Landlord 125% the
rate of rental last payable under this Lease, unless a different rate is agreed
upon by Landlord. All other terms of the Lease shall remain in effect.

 

26. NOTICES. All notices under this Lease shall be in writing and effective
(i) when delivered in person, (ii) three (3) days after being sent by registered
or certified mail to Landlord or Tenant, as the case may be, at the Notice
Addresses set forth in Section 1(h); or (iii) upon confirmed transmission by
facsimile to such persons at the facsimile numbers set forth in Section 1(h) or
such other addresses/facsimile numbers as may from time to time be designated by
such parties in writing.

 

27. COSTS AND ATTORNEYS’ FEES. If Tenant or Landlord engage the services of an
attorney to collect monies due or to bring any action for any relief against the
other, declaratory or otherwise, arising out of this Lease, including any suit
by Landlord for the recovery of Rent or other payments, or possession of the
Premises, the losing party shall pay the prevailing party a reasonable sum for
attorneys’ fees in such suit, in mediation or arbitration, at trial, on appeal
and in any bankruptcy proceeding.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 13 of 21   

 

28. ESTOPPEL CERTIFICATES. Tenant shall, from time to time, upon written request
of Landlord, execute, acknowledge and deliver to Landlord or its designee a
written statement specifying the following, subject to any modifications
necessary to make such statements true and complete: (i) the date the Lease term
commenced and the date it expires; (ii) the amount of minimum monthly Rent and
the date to which such Rent has been paid; (iii) that this Lease is in full
force and effect and has not been assigned, modified, supplemented or amended in
any way; (iv) that this Lease represents the entire agreement between the
parties; (v) that all conditions under this Lease to be performed by Landlord
have been satisfied; (vi) that there are no existing claims, defenses or offsets
which the Tenant has against the enforcement of this Lease by Landlord;
(vii) that no Rent has been paid more than one month in advance; and (viii) that
no security has been deposited with Landlord (or, if so, the amount thereof).
Any such statement delivered pursuant to this Section may be relied upon by a
prospective purchaser of Landlord’s interest or assignee of any mortgage or new
mortgagee of Landlord’s interest in the Premises. If Tenant shall fail to
respond within ten (10) BUSINESS days of receipt by Tenant of a written request
by Landlord as herein provided, Tenant shall be deemed to have given such
certificate as above provided without modification and shall be deemed to have
admitted the accuracy of any information supplied by Landlord to a prospective
purchaser or mortgagee.

 

29. TRANSFER OF LANDLORD’S INTEREST. This Lease shall be assignable by Landlord
without the consent of Tenant. In the event of any transfer or transfers of
Landlord’s interest in the Premises, other than a transfer for security purposes
only, upon the assumption of this Lease by the transferee, Landlord shall be
automatically relieved of obligations and liabilities accruing from and after
the date of such transfer, except for any retained security deposit or prepaid
rent, and Tenant shall attorn to the transferee.

 

30. RIGHT TO PERFORM. If Tenant shall fail to timely pay any sum or perform any
other act on its part to be performed hereunder FOLLOWING WRITTEN NOTIFICATION
BY LANDLORD, Landlord may make any such payment or perform any such other act on
Tenant’s part to be made or performed as provided in this Lease. Tenant shall,
on demand, reimburse Landlord for its expenses incurred in making such payment
or performance. Landlord shall (in addition to any other right or remedy of
Landlord provided by law) have the same rights and remedies in the event of the
nonpayment of sums due under this Section as in the case of default by Tenant in
the payment of Rent.

 

31. HAZARDOUS MATERIAL. Landlord represents and warrants to Tenant that, to the
best of Landlord’s knowledge, there is no “Hazardous Material” (as defined
below) on, in, or under the Premises as of the Commencement Date except as
otherwise disclosed to Tenant in writing before the execution of this Lease. If
there is any Hazardous Material on, in, or under the Premises as of the
Commencement Date which has been or thereafter becomes unlawfully released
through no fault of Tenant, then Landlord shall indemnify, defend and hold
Tenant harmless from any and all claims, judgments, damages, penalties, fines,
costs, liabilities or losses including without limitation sums paid in
settlement of claims, attorneys’ fees, consultant fees and expert fees, incurred
or suffered by Tenant either during or after the Lease term as the result of
such contamination.

Tenant shall not cause or permit any Hazardous Material to be brought upon,
kept, or used in or about, or disposed of on the Premises by Tenant, its agents,
employees, contractors or invitees, except in strict compliance with all
applicable federal, state and local laws, regulations, codes and ordinances. If
Tenant breaches the obligations stated in the preceding sentence, then Tenant
shall indemnify, defend and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities or losses including,
without limitation, diminution in the value of the Premises, damages for the
loss or restriction on use of rentable or usable space or of any amenity of the
Premises, or elsewhere, damages arising from any adverse impact on marketing of
space at the Premises, and sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees incurred or suffered by Landlord either during
or after the Lease term. These indemnifications by Landlord and Tenant include,
without limitation, costs incurred in connection with any investigation of



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 14 of 21   

 

site conditions or any clean-up, remedial, removal or restoration work, whether
or not required by any federal, state or local governmental agency or political
subdivision, because of Hazardous Material present in the Premises, or in soil
or ground water on or under the Premises. Tenant shall immediately notify
Landlord of any inquiry, investigation or notice that Tenant may receive from
any third party regarding the actual or suspected presence of Hazardous Material
on the Premises.

Without limiting the foregoing, if the presence of any Hazardous Material
brought upon, kept or used in or about the Premises by Tenant, its agents,
employees, contractors or invitees, results in any unlawful release of Hazardous
Materials on the Premises or any other property, Tenant shall promptly take all
actions, at its sole expense, as are necessary to return the Premises or any
other property, to the condition existing prior to the release of any such
Hazardous Material; provided that Landlord’s approval of such actions shall
first be obtained, which approval may be withheld at Landlord’s sole discretion.

As used herein, the term “Hazardous Material” means any hazardous, dangerous,
toxic or harmful substance, material or waste including biomedical waste which
is or becomes regulated by any local governmental authority, the State of
Washington or the United States Government, due to its potential harm to the
health, safety or welfare of humans or the environment. The provisions of this
Section 31 shall survive expiration or termination of this Lease.

 

32. QUIET ENJOYMENT. So long as Tenant pays the Rent and performs all of its
obligations in this Lease, Tenant’s possession of the Premises will not be
disturbed by Landlord or anyone claiming by, through or under Landlord, or by
the holders of any Landlord’s Mortgage or any successor thereto.

 

33. GENERAL.

a. Heirs and Assigns. This Lease shall apply to and be binding upon Landlord and
Tenant and their respective heirs, executors, administrators, successors and
assigns.

b. Brokers’ Fees. Tenant represents and warrants to Landlord that it has not
engaged any broker, finder or other person who would be entitled to any
commission or fees for the negotiation, execution, or delivery of this Lease
other than as disclosed elsewhere in this Lease. Tenant shall indemnify and hold
Landlord harmless against any loss, cost, liability or expense incurred by
Landlord as a result of any claim asserted by any such broker, finder or other
person on the basis of any arrangements or agreements made or alleged to have
been made by or on behalf of Tenant. This subparagraph shall not apply to
brokers with whom Landlord has an express written brokerage agreement.

c. Entire Agreement. This Lease contains all of the covenants and agreements
between Landlord and Tenant relating to the Premises. No prior or
contemporaneous agreements or understanding pertaining to the Lease shall be
valid or of any force or effect and the covenants and agreements of this Lease
shall not be altered, modified or added to except in writing signed by Landlord
and Tenant.

d. Severability. Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
of this Lease.

e. Force Majeure. Time periods for either party’s performance under any
provisions of this Lease (excluding payment of Rent) shall be extended for
periods of time during which the party’s performance is prevented due to
circumstances beyond such party’s control, including without limitation, fires,
floods, earthquakes, lockouts, strikes, embargoes, governmental regulations,
acts of God, public enemy, war or other strife.

f. Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Washington.

g. Memorandum of Lease. Except for the pages containing the Commission
Agreement, the parties signatures and attached Exhibits A and B, this Lease
shall not be recorded. However, Landlord and Tenant shall, at the other’s
request, execute and record a memorandum of Lease in recordable form that
identifies Landlord and Tenant, the commencement and expiration dates of the
Lease, and the legal description of the Premises as set forth on attached
Exhibit B.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 15 of 21   

 

h. Submission of Lease Form Not an Offer. One party’s submission of this Lease
to the other for review shall not constitute an offer to lease the Premises.
This Lease shall not become effective and binding upon Landlord and Tenant until
it has been fully signed by both Landlord and Tenant.

i. No Light, Air or View Easement. Tenant has not been granted an easement or
other right for light, air or view to or from the Premises. Any diminution or
shutting off of light, air or view by any structure which may be erected on or
adjacent to the Building shall in no way effect this Lease or the obligations of
Tenant hereunder or impose any liability on Landlord.

j. Authority of Parties. Any individual signing this Lease on behalf of an
entity represents and warrants to the other that such individual has authority
to do so and, upon such individual’s execution, that this Lease shall be binding
upon and enforceable against the party on behalf of whom such individual is
signing.

 

34. EXHIBITS AND RIDERS. The following exhibits and riders are made a part of
this Lease:

Exhibit A        Floor Plan Outline of the Premises

Exhibit B        Legal Description

Exhibit C        Tenant Improvement Schedule

CHECK THE BOX FOR ANY OF THE FOLLOWING THAT WILL APPLY. ANY RIDERS CHECKED SHALL
BE EFFECTIVE ONLY UPON BEING INITIALED BY THE PARTIES AND ATTACHED TO THE LEASE.
CAPITALIZED TERMS USED IN THE RIDERS SHALL HAVE THE MEANING GIVEN TO THEM IN THE
LEASE.

  x Rent Rider

  ¨ Retail Use Rider

  ¨ Arbitration Rider

  ¨ Limitation on Landlord’s Liability Rider

  ¨ Guaranty of Tenant’s Lease Obligations Rider

  x Parking Rider

  x Option to Extend Rider

  ¨ Rules and Regulations

 

35. AGENCY DISCLOSURE. At the signing of this Lease,

Landlord’s Agent Chris Langer of Broderick Group, Inc.

(Insert name of Licensee and Company name as licensed)

represented Landlord

(Insert Landlord, Tenant, both Landlord and Tenant, or neither Landlord nor
Tenant)

and Tenant’s Licensee Sean Barnes of The Staubach Company

(Insert name of Licensee and Company name as licensed)

represented Tenant

(Insert Landlord, Tenant, both Landlord and Tenant, or neither Landlord nor
Tenant)

If Tenant’s Licensee and Landlord’s Agent are different salespersons affiliated
with the same Broker, then both Tenant and Landlord confirm their consent to
that Broker acting as a dual agent. If Tenant’s Licensee and Landlord’s Agent
are the same salesperson representing both parties, then both Landlord and
Tenant confirm their consent to that salesperson and his/her Broker acting as
dual agents. If Tenant’s Licensee, Landlord’s Agent, or their Broker are dual
agents, Landlord and Tenant consent to Tenant’s Licensee, Landlord’s Agent and
their Broker being compensated based on a percentage of the rent or as otherwise
disclosed on an attached addendum. Neither Tenant’s Licensee, Landlord’s Agent
or their Broker are receiving compensation from more than one party to this
transaction unless otherwise disclosed on an attached addendum, in which case
Landlord and



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 16 of 21   

 

Tenant consent to such compensation. Landlord and Tenant confirm receipt of the
pamphlet entitled “The Law of Real Estate Agency.”

 

36. COMMISSION AGREEMENT. Landlord agrees to pay a commission to Landlord’s
Broker (identified in the Agency Disclosure paragraph above) as follows:

 

  ¨ $ __________

 

  ¨ ___________ % of the gross rent payable pursuant to the Lease

 

  x $ 7.50 per square foot of the premises LEASED FOR THE PRIMARY LEASE TERM.

 

  ¨ Other _______.

Landlord’s Broker ¨ shall ¨shall not (shall not if not filled in) be entitled to
a commission upon the extension by Tenant of the Lease term pursuant to any
right reserved to Tenant under the Lease calculated ¨ as provided above or ¨ as
follows             (if no box is checked, as provided above). Landlord’s Broker
¨ shall ¨ shall not (shall not if not filled in) be entitled to a commission
upon any expansion of Premises pursuant to any right reserved to Tenant under
the Lease, calculated ¨ as provided above or ¨ as follows             (if no box
is checked, as provided above).

Any commission shall be earned upon occupancy of the Premises by Tenant, and
paid one-half upon execution of the Lease and one-half upon occupancy of the
Premises by Tenant. Landlord’s Broker shall pay to Tenant’s Broker (identified
in the Agency Disclosure paragraph above) the amount stated in a separate
agreement between them or, if there is no agreement, $ 5.00 per square foot
/             % (complete only one) of any commission paid to Landlord’s Broker,
within five (5) days after receipt by Landlord’s Broker.

If any other lease or sale is entered into between Landlord and Tenant pursuant
to a right reserved to Tenant under the Lease, Landlord x shall ¨ shall not
(shall not if not filled in) pay an additional commission according to any
commission agreement or, in the absence of one, according to the commission
schedule of Landlord’s Broker in effect as of the execution of this Lease.
Landlord’s successor shall be obligated to pay any unpaid commissions upon any
transfer of this Lease and any such transfer shall not release the transferor
from liability to pay such commissions.

 

37. BROKER PROVISIONS

LANDLORD’S AGENT, TENANT’S LICENSEE AND THEIR BROKERS HAVE MADE NO
REPRESENTATIONS OR WARRANTIES CONCERNING THE PREMISES, THE MEANING OF THE TERMS
AND CONDITIONS OF THIS LEASE, LANDLORD’S OR TENANT’S FINANCIAL STANDING, ZONING,
COMPLIANCE OF THE PREMISES WITH APPLICABLE LAWS, SERVICE OR CAPACITY OF
UTILITIES, OPERATING EXPENSES, OR HAZARDOUS MATERIALS. LANDLORD AND TENANT ARE
EACH ADVISED TO SEEK INDEPENDENT LEGAL ADVICE ON THESE AND OTHER MATTERS ARISING
UNDER THIS LEASE.

IN WITNESS WHEREOF this Lease has been executed the date and year first above
written.

 

            LANDLORD:     TENANT:             LANDLORD:     TENANT:            
BY:     BY:             ITS:     ITS:



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 17 of 21   

 

STATE OF WASHINGTON

   )    ) ss.

COUNTY OF ______________________________

   )

I certify that I know or have satisfactory evidence that
________________________________ is the person who appeared before me and said
person acknowledged that ________________________________ signed this
instrument, on oath stated that
_________________________________________________________ was authorized to
execute the instrument and acknowledged it as the ______________________________
of ______________________________ to be the free and voluntary act of such party
for the uses and purposes mentioned in the instrument.

DATED: ___________________ , _______ .

 

(Seal or stamp)

      __________________________________       Printed Name:
_______________________       NOTARY PUBLIC in and for the State       of
Washington, residing at ______________       My Commission expires:
________________

 

STATE OF WASHINGTON

  )   ) ss.

COUNTY OF _____________________________

  )

I certify that I know or have satisfactory evidence that
________________________________ is the person who appeared before me and said
person acknowledged that ________________________________ signed this
instrument, on oath stated that
_________________________________________________________ was authorized to
execute the instrument and acknowledged it as the ______________________________
of ______________________________ to be the free and voluntary act of such party
for the uses and purposes mentioned in the instrument.

DATED: ___________________ , _______ .

 

(Seal or stamp)

      __________________________________       Printed Name:
_______________________       NOTARY PUBLIC in and for the State       of
Washington, residing at ______________       My Commission expires:
________________



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 18 of 21   

 

STATE OF WASHINGTON

   )    ) ss.

COUNTY OF _________________________

   )

I certify that I know or have satisfactory evidence that
________________________________ is the person who appeared before me and said
person acknowledged that ________________________________ signed this
instrument, on oath stated that
_________________________________________________________ was authorized to
execute the instrument and acknowledged it as the ______________________________
of ______________________________ to be the free and voluntary act of such party
for the uses and purposes mentioned in the instrument.

DATED: ___________________ , _______ .

 

(Seal or stamp)

      __________________________________       Printed Name:
_______________________       NOTARY PUBLIC in and for the State       of
Washington, residing at ______________       My Commission expires:
________________

 



STATE OF WASHINGTON

   )    ) ss.

COUNTY OF _________________________

   )

I certify that I know or have satisfactory evidence that
________________________________ is the person who appeared before me and said
person acknowledged that ________________________________ signed this
instrument, on oath stated that
_________________________________________________________ was authorized to
execute the instrument and acknowledged it as the ______________________________
of ______________________________ to be the free and voluntary act of such party
for the uses and purposes mentioned in the instrument.

DATED: ___________________ , _______ .

 

(Seal or stamp)

      __________________________________       Printed Name:
_______________________       NOTARY PUBLIC in and for the State       of
Washington, residing at ______________       My Commission expires:
________________



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 19 of 21   

 

EXHIBIT A

[Outline of the Premises]

LOGO [g3715737157_img02.jpg]



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 20 of 21   

 

EXHIBIT B

[Legal Description]

The land referred to in this commitment is situated in State of Washington, and
described as follows:

Lot 1 of King County Short Plat Number R278020 (Rev), according to the short
plat recorded as Recording Number 8902210369, being a revision of short plat
recorded under Recording Number 7906250983; said short plat being a portion of
southeast quarter of the northwest quarter of Section 27, Township 26, Range 5
East, W.M., in King County, Washington;

TOGETHER WITH an easement for ingress and egress created by easement agreement
recorded under Recording Number 8302280506;

EXCEPT that portion thereof lying within said Lots 1 and 2.



--------------------------------------------------------------------------------

    © Copyright 1999        Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]     All Rights Reserved      LEASE AGREEMENT   CBA Form
MT- LS      (Multi-Tenant Form - Continued)   Multi-Tenant Lease Agreement     
  Rev. 1/03        Page 21 of 21   

 

EXHIBIT C

[Tenant Improvement Schedule]

Per attached Exhibit “C” - Construction Agreement.



--------------------------------------------------------------------------------

EXHIBIT “C”

CONSTRUCTION AGREEMENT

(Improvement Allowance/Tenant Performs the Work)

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans. On or before January 1, 2006; Tenant shall deliver to Landlord a
space plan prepared by Connell Design or another design consultant chosen by
Tenant and reasonably acceptable to Landlord (the “Architect”) depicting
improvements to be installed in the Premises (the “Space Plans”). Landlord shall
notify Tenant whether it approves of the submitted Space Plans within five
(5) business days after Tenant’s submission thereof. If Landlord disapproves of
such Space Plans, then Landlord shall notify Tenant thereof specifying in
reasonable detail the reasons for such disapproval, in which case Tenant shall,
within three (3) business days after such notice, revise such Space Plans in
accordance with Landlord’s objections and resubmit same to Landlord for its
review and approval. Landlord shall notify Tenant in writing whether it approves
of the resubmitted Space Plans within three (3) business days after its receipt
thereof. This process shall be repeated until the Space Plans have been finally
approved by Landlord and Tenant. Landlord’s approval of the Space Plans shall
not be a representation or warranty of Landlord that such drawings are adequate
for any use or comply with any Law, but shall merely be the consent of Landlord
thereto.

3. Drawings. Tenant shall cause its Architect to prepare all plans and
specifications (the “Drawings”) necessary to construct the interior improvements
of the Premises (the “Improvements”). The Drawings shall include, without
limitation, the partition layout, ceiling plan, electrical outlets and switches,
telephone outlets, drawings for any modifications to the mechanical and plumbing
systems of the Building, and detailed plans and specifications for the
construction of the improvements called for under this Exhibit in accordance
with all applicable Laws. The Drawings shall be delivered to Landlord for its
approval as soon as reasonably practicable after the execution of this Lease,
but in no event later than the tenth (10th) day following the date on which the
Space Plans are approved by Landlord (the “Drawings Delivery Deadline”).
Landlord shall notify Landlord whether it approves of the submitted Drawings
within seven (7) days after Tenant’s submission thereof. If Landlord disapproves
of such Drawings, then Landlord shall notify Tenant thereof specifying in detail
the reasons for such disapproval, in which case, Tenant shall correct the
submitted Drawings and deliver them to Landlord for its approval within ten
(10) days after Tenant receives Landlord’s notice disapproving the submitted
drawings. Landlord shall have five (5) days to approve or disapprove any
resubmitted Drawings, and Tenant shall have five (5) days to correct any such
resubmitted Drawings disapproved by Landlord. This process shall be repeated
until the Drawings have been finally approved. If Landlord fails to notify
Tenant that it approves of the initial Drawings within seven (7) days or any
resubmitted Drawings within five (5) days after the submission thereof, then
Landlord shall be deemed to have approved the Drawings. Landlord’s approval of
such Drawings shall not be unreasonably withheld, provided that (1) they comply
with all Laws, (2) the improvements depicted thereon do not adversely affect (in
the reasonable

 

1



--------------------------------------------------------------------------------

discretion of Landlord) the Building’s Structure, HVAC System, life-safety,
plumbing, electrical, and mechanical systems, the exterior appearance of the
Building, or the appearance of the Building’s common areas or elevator lobby
areas (if any), (3) the Drawings are sufficiently detailed to allow construction
of the improvements in a good and workmanlike manner, and (4) the improvements
depicted thereon conform to the rules and regulations promulgated from time to
time by Landlord for the construction of tenant improvements (a copy of which
has been delivered to Tenant). Landlord’s approval of the Drawings shall not be
a representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord thereto.
Tenant shall, at Landlord’s request, sign the Working Drawings to evidence its
review and approval thereof.

4. Bidding of Work. Prior to commencing the construction of the Improvements
(the “Work”), Tenant shall competitively bid the Work to a minimum of three
(3) contractors approved by Landlord. Landlord and Tenant shall agree on the
selection of the qualified bidder to perform the Work.

5. Construction of Improvements. Tenant shall diligently construct the
Improvements in accordance with the Drawings in a good and workmanlike manner
using first quality, new materials and meet or exceed those standards or
qualities presently performed or installed in the Building and in compliance
with Laws (including the ADA to the extent applicable) and shall obtain all
permits, licenses, and all other governmental improvements requisite for the
construction thereof. Tenant’s Work shall be subject to the inspection and
approval of Landlord. Such inspection shall be for Landlord’s sole benefit and
shall in no event be construed as any benefit to, nor may Tenant rely on same.
Tenant will assign to Landlord all assignable contractor and manufacturer
warranties it receives in connection with the construction of the Improvements.
In no event shall Tenant’s failure to timely complete the Work result in any
delay in the Commencement Date set forth in Section 1(b) of the Lease.

6. Tenant’s Insurance. In connection with the construction of the Work by
Tenant, Tenant shall secure, pay for and maintain (or cause its contractor to
secure, pay for and maintain) during the construction, the following insurance
and in the amounts as set forth below:

(a) commercial general liability insurance in amounts of $3,000,000 per
occurrence, which shall apply on a per location basis;

(b) comprehensive general automobile liability insurance covering any owned,
non-owned, leased, rented or borrowed vehicles of Tenant with limits no less
than $3,000,000 combined single limit for property damage and bodily injury;

(c) worker’s compensation insurance in amounts not less than statutorily
required; and

(d) Builder’s Risk insurance.

Such insurance policies shall name Landlord as an additional insured and shall
provide that no change or cancellation of coverage shall be undertaken without
thirty (30) days’ prior written

 

2



--------------------------------------------------------------------------------

notice to Landlord. Tenant or Tenant’s contractor shall furnish to Landlord,
certificates of such insurance prior to commencing the Work.

7. Excess Costs. The entire cost of performing the Work (including design of the
Improvements and preparation of the Drawings; preparation of the Space Plans;
costs of construction labor and materials; permits; electrical usage during
construction; additional janitorial services; distribution and/or relocation of
sprinklers, electrical, mechanical, lights and HVAC per the Drawings; related
taxes and insurance costs; construction management and supervision fee; costs
for separate metering of utilities as set forth in Section 8 of the Lease; and
any other fees or costs associated with the Tenant Improvement Work, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Improvement Allowance shall be paid by Tenant.

8. Improvement Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $18.00 per rentable square foot in the Premises (the
“Improvement Allowance”) to be applied toward the Total Construction Costs. The
Construction Allowance shall not be disbursed to Tenant in cash, but shall be
applied by Landlord to the payment of the Total Construction Costs, if, as, and
when the cost of the Work is actually incurred and invoices are provided to
Landlord by Tenant. In the event the cost of the construction of the
Improvements does not exceed the Improvement Allowance, Tenant may spend such
unused portion of the Improvement Allowance up to a maximum amount of $2.50 per
Rentable Square Foot of the Premises on phone and data cabling and/or other
phone costs. All other work required to construct the Improvements (the
“Additional Work”) shall be performed at Tenant’s expense. The Improvement
Allowance must be used within six (6) months following the Commencement Date or
shall be deemed forfeited with no further obligation by Landlord with respect
thereto.

 

3



--------------------------------------------------------------------------------

     © Copyright 1999         Commercial Brokers Association    LOGO
[g3715737157_img01.jpg]      All Rights Reserved      RENT RIDER    CBA Form RR
        Rent Rider         Rev. 12/99         Page 1 of 1   

Landlord and Tenant should complete only those provisions below which apply. Any
provision below which is not completed shall not apply to the Lease.

 

1. BASE MONTHLY RENT SCHEDULE. Tenant shall pay Landlord base monthly rent
during the Lease Term according to the following schedule:

 

Lease Year (Stated in Years or Months)

   Base Monthly Rent Amount

Months 1-4

   $No Base Rent

Months 5-16

   $12.25/SF/year NNN

Months 17-28

   $13.00/SF/year NNN

Months 29-40

   $13.75/SF/year NNN

Months 41-52

   $14.50/SF/year NNN

MONTHS 53-64

   $15.25/SF/YEAR NNN

 

2. CONSUMER PRICE INDEX ADJUSTMENT ON BASE MONTHLY RENT. The base monthly rent
¨shall shall not (shall not if not filled in) be increased on the first day of
the second Lease Year and on the first day of each Lease Year thereafter (except
the Commencement Date and the first day of any extension term) in accordance
with the increase in the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index for All Urban Consumers (all items for the
geographical Statistical Area in which the Premises is located on the basis of
1982-1984 equals 100) (the “Index”). The base monthly rent payable immediately
prior to each adjustment date shall be increased by the percentage that the
Index published for the date nearest preceding the adjustment date has increased
over the Index published for the date nearest preceding the first day of the
Lease Year from which the adjustment is being measured. Upon the calculation of
each increase, Landlord shall notify Tenant of the new base monthly rent payable
hereunder. Within twenty (20) days of the date of Landlord’s notice, Tenant
shall pay the deficiency in any Rent paid for a period following the subject
adjustment date and shall thereafter pay the increased Rent until receiving the
next notice of increase from Landlord. If the components of the Index are
materially changed after the Commencement Date, or if the Index is discontinued
during the Lease Term, Landlord shall notify Tenant of a substitute published
index which, in Landlord’s reasonable discretion, approximates the Index and use
the substitute index to make subsequent adjustments.

 

           

Landlord’s Initials:

   

Tenant’s Initials:

           

Landlord’s Initials:

   

Tenant’s Initials:



--------------------------------------------------------------------------------

   © Copyright 1995    LOGO [g3715737157_img01.jpg]    Commercial Brokers
Association       ALL RIGHTS RESERVED    PARKING RIDER       CBA Text
Disclaimer: Text deleted by licensee indicated by strike.    CBA Form PR    New
text inserted by licensee indicated by small capital letters.    Rev’d 3/95   
   Page 1 of 1   

Tenant’s right to park on the Property shall be as follows (check one):

 

¨ Tenant shall be entitled to use parking stalls in the Building or other
designated parking area on a (check one) ¨ reserved ¨ unreserved (unreserved, if
not completed) basis at the prevailing monthly rate as established by Landlord
from time to time. Tenant shall comply with the reasonable rules and regulations
which Landlord or its garage operator may adopt from time to time for the safe
and orderly operation of the parking areas.

 

x Tenant and its customers shall be entitled to share parking, BASED ON THREE
(3) STALLS PER 1,000 RENTABLE SQUARE FEET, with Landlord’s other tenants and
their customers at the designated parking areas for the Property at no charge.
Tenant shall comply and shall be responsible for the compliance of its customers
with the terms of the Lease and any riders and any reasonable rules and
regulations adopted by Landlord from time to time for the safe and orderly
sharing of parking.

 

           

Landlord’s Initials:

   

Tenant’s Initials:

           

Landlord’s Initials:

   

Tenant’s Initials:



--------------------------------------------------------------------------------

   © Copyright 1999    LOGO [g3715737157_img01.jpg]    Commercial Brokers
Association       All Rights Reserved             CBA Form No. OR    OPTION TO
EXTEND RIDER    Option to Extend Rider    CBA Text Disclaimer: Text deleted by
licensee indicated by strike.    Rev. 12/99    New text inserted by licensee
indicated by small capital letters.    Page 1 of 1   

Provided Tenant is not in default at the time of exercise or upon the
commencement of any extension term, Tenant shall have (if not completed, zero)
One (1) successive options to extend the term of this Lease for Three (3) years
each. Tenant shall exercise each option by delivering written notice to Landlord
not less than one hundred eighty (180) days prior to the expiration of the then
current Lease term. Upon the exercise of any option, the term of this Lease
shall be extended for the period of the subject option upon all of the same
terms, conditions and covenants as set forth herein, except for the amount of
the base monthly rental stated in the Lease, which shall be increased or
decreased to the amount of fair market rental for the Premises. If Landlord and
Tenant are not able to agree on the amount of fair market rental within thirty
(30) days after the date Tenant exercises its extension option in each case,
then the parties shall submit the determination of the fair market rental value
of the Premises to binding arbitration. If Landlord and Tenant are not able to
agree upon a single arbitrator within thirty (30) days after the expiration of
the prior 30 day negotiating period, then during the following ten (10) day
period, Landlord and Tenant shall each designate an expert, who shall be a
licensed MAI appraiser or a commercial real estate agent with at least five
(5) years experience in the commercial leasing market in which the Premises are
located. The two experts so selected shall appoint an arbitrator similarly
qualified, whose determination of fair market rental value shall be binding upon
Landlord and Tenant. Each party shall bear their own expenses of the arbitration
except that the cost of the arbitrator shall be paid by the party whose final
offer of fair market rent during the thirty (30) day negotiation period is
farthest from the amount determined by the arbitrator.

 

           

Landlord’s Initials:

   

Tenant’s Initials:

           

Landlord’s Initials:

   

Tenant’s Initials:



--------------------------------------------------------------------------------

ADDENDUM/AMENDMENT TO

LEASE AGREEMENT

The following is part of the Lease Agreement dated November    , 2005 between
Mastro Willows II, LLC (“Landlord”) and SAFLINK Corporation (“Tenant”) regarding
the Lease of the Property known as: Willows 124B, 12413 Willows Road NE, Suite
300, Kirkland, WA 98033.

ADDITIONAL TERMS AND CONDITIONS:

Early Occupancy: Landlord shall grant Tenant an Early Access period of Sixty
(60) days prior to commencement for the installation of furniture, fixtures,
phones and equipment. Landlord shall not restrict Tenant’s reasonable access to
the Premises prior to the Early Occupancy period to meet with vendors,
contractors, etc.

Tenant Improvement Allowance: Landlord shall provide a Tenant Improvement
Allowance of $18.00 per rentable square foot.

Termination Option: Tenant shall have a one-time right to terminate the Lease
effective at the end of month Forty (40) of the Initial Lease Term, by giving
Landlord Nine (9) months prior written notice of its intent to terminate the
lease. Tenant shall pay, as a termination fee; (1) the balance of all
unamortized tenant improvements, real estate commissions and free rent to be
amortized on a straight-line basis over the primary lease term and using an
interest rate of 8.0%, and Six (6) months base rent.

Signage: Landlord, at its own cost and expense, shall provide Tenant, building
directory and driveway signage. Tenant shall have the right, at its own cost and
expense and subject to City of Kirkland and Landlord approval which shall not be
unnecessarily withheld, to install exterior building signage on the property.

Security: Tenant reserves the right to install its own security system. Landlord
shall grant Tenant the right to utilize and relocate to the 3rd floor, the
security camera system in the building.

Right of First Refusal: Landlord shall grant Tenant a Right of First Refusal
(“ROFR”) for all available space or space that becomes available on the Second
Floor of the building. Tenant shall receive a notice period of five (5) business
days in which to respond to Landlord and confirm or deny Tenant’s intent to
exercise its ROFR. The terms of the ROFR shall be the same as those agreed to
between Landlord and a prospective tenant in an “arms length” transaction.

Server/Wire Room: Tenant shall have access to wire/cable room located on the
second (2nd) floor of Building prior to Lease Commencement to coordinate
relocating/reterminating all existing cabling.

ALL OTHER TERMS AND CONDITIONS of said Agreement remain unchanged.

 

INITIALS:    Tenant:          Date:          Landlord:          Date:         
Tenant:          Date:          Landlord:          Date:      